DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-3, 5-8, 10-11, 13-17, and 19-20 are currently pending in this application.
	Claims 1, 10, and 16 are amended as filed on 03/22/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (Pre-Grant Publication No. US 2013/0212422 A1), hereinafter Bauer, in view of Kalagnanam et al. (Pre-Grant Publication No. US 2017/0330132 A1), hereinafter Kalag, and in further view of Raleigh et al. (Pre-Grant Publication No. US 2013/0238751 A1), hereinafter Raleigh, in view of Tarasuk-Levin et al. (Pre-Grant Publication No. US 2015/0378831 A1), hereinafter Levin.

2.	With respect to claims 1, 10, and 16, Bauer taught a method implemented by an information handling system that includes a memory and a processor (0006, lines 1-11 and figure 1, item 150), the method comprising: subscribing a set of resources to a set of data sources, wherein the set of resources execute on a data center and the set of data sources generate a set of data (0021, lines 6-17, where the resources can be  applications residing on the datacenters in accordance with 0033, lines 1-5); detecting an impending client cloud environment outage based on the outage vector (0101, lines 1-19); evaluating the impending client cloud environment outage against the set of data (0101, lines 1-19, where the cloud network in in the “at risk area”); and in response to the evaluating, generating a workload-specific alert corresponding to a first workload in the set of workloads (0006, lines 1-11, where the second resource receives an alert in accordance with 0101, lines 1-19, and 0100, where reducing the bitrate streaming is a workload specific change).  
However, Bauer did not explicitly state maintaining, by the cloud service, an outage vector that comprises one or more probabilistic downtimes of one or more infrastructure elements, wherein the cloud service monitors past values in the outage vector occurring prior to one or more past environment outages caused by the one or more infrastructure elements.  On the other hand, Kalag did teach maintaining, by the cloud service, an outage vector that comprises one or more probabilistic downtimes of 
However, Bauer did not explicitly state that the cloud containing vector data was a cloud service broker, and wherein at least one of the set of data sources is a cloud service broker that monitors a cross-cloud cross-client environment.  On the other hand, Raleigh did teach that the cloud containing vector data was a cloud service broker, and wherein at least one of the set of data sources is a cloud service broker that monitors a cross-cloud cross-client environment (0340, where the cloud brokers store vector element data).  Both of the systems of Bauer and Raleigh are directed towards managing cloud service resources and therefore, it would have been obvious to a person having ordinary skill in the art, at the time the effective filing of the invention, to modify Bauer, to store vector data in cloud brokers, as taught by Raleigh, as doing so provides useful data on cloud outage mitigation.
	However, while Bauer taught generating a workload-specific alert/notification (0006 & 0101), Bauer did not explicitly state that the alert was to move the data center from asynchronous-mode replication to synchronous-mode replication.  On the other 

3.	As for claims 2, 11, and 17, they are rejected on the same basis as claims 1, 10, and 16 (respectively).  In addition, Bauer taught receiving a message that comprises a state of a second workload (0006, lines 1-11, the second resource); and leveraging the state of the second workload during the identification of the impending workload-specific event of the first workload (0006, lines 1-11, where the process can be repeated indefinitely). 

4.	As for claim 3, it is rejected on the same basis as claim 2.  In addition, Bauer taught wherein the first workload executes on a first data center and the second workload executes on a second data center that is different from the first data center (0033, lines 1-5, where the plurality of data centers can be seen in figure 1, items 180a-c).



6.	As for claims 6 and 14, they are rejected on the same basis as claim 1 and 10 (respectively).  In addition, Bauer taught wherein at least one of the set of data sources is selected from the group consisting of an environmental sensor, a social media site, an internal service, a cloud service broker, and an external service (0005, lines 1-7, where the user service, at least, teaches the internal service).

7.	As for claims 7, 15, and 20, they are rejected on the same basis as claims 1, 10, and 16 (respectively).  In addition, Bauer taught in response to the generating of the workload-specific alert, performing at least one action to improve at least one metric in the data center to prepare the workload for failover, wherein the at least one metric is selected from the group consisting of a quality of service metric, an availability metric, a network bandwidth metric, and a performance metric (0005, lines 1-10, where this, at least, teaches the availability metric limitation). 

8.	As for claim 8, it is rejected on the same basis as claim 1.  In addition, Bauer taught wherein the set of data comprises a set of data streams, and wherein the evaluating further comprises: correlating the set of data streams (0100, lines 1-10); .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer, in view of Kalag, in view of Raleigh, in view of Levin, and in further view of Gupta et al. (Patent No. US 9,430,337 B1), hereinafter Gupta.

9.	As for claim 9, it is rejected on the same basis as claim 1.  However, Bauer did not explicitly state wherein the set of data is a social media message generated from a second workload.  On the other hand, Gupta did teach wherein the set of data is a social media message generated from a second workload (column 4, lines 11-15, the social media messages associated with impending disasters and etc.).  Both of the systems of Bauer and Gupta are directed towards disaster recovery of a data center and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Bauer, to utilize .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.